DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
In regards to the previous claim objections, the previous claim objections are withdrawn in light of the present claim amendments.
In regards to the previous 35 USC 112(b) rejections, the previous 35 USC 112(b) rejections are withdrawn in light of the present claim amendments.
Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on the combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  As discussed below, Yu teaches a detection warning in a vehicle at an intersection and teaches wherein the second related information of the road comprises a brightness value and a visibility value of an environment in which the vehicle is located (see at least abstract, [0015], [0040]-[0045], claim 13, claim 19: selecting a warning level based on an environmental visibility, the environmental visibility is determined based on a brightness value in vicinity of the vehicle, and based on whether a wiper of the vehicle is being used).  It would have been obvious to a person of ordinary skill in the art before the effective filing date to provide the invention as disclosed by Lu by incorporating wherein the second related information of the road comprises a brightness value and a visibility value of an environment in which the vehicle is located as taught by Yu in order to provide a pedestrian and vehicle warning.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim(s) 1-4, 8-12, 16-19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  
A claim that recites an abstract idea, a law of nature, or a natural phenomenon is directed to a judicial exception.  Abstract ideas include the following groupings of subject matter, when recited as such in a claim limitation: (a) Mathematical concepts – mathematical relationships, mathematical formulas or equations, mathematical calculations; (b) Certain methods of organizing human activity – fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions); and (c) Mental processes – concepts performed in the human mind (including an observation, evaluation, judgment, opinion). See the 2019 Revised Patent Subject Matter Eligibility Guidance.
Even when a judicial element is recited in the claim, an additional claim element(s) that integrates the judicial exception into a practical application of that exception renders the claim eligible under §101.  A claim that integrates a judicial exception into a practical application will apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the 
the additional element(s) reflects an improvement in the functioning of a computer, or an improvement to other technology or technical field; 
the additional element(s) that applies or uses a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition; 
the additional element(s) implements a judicial exception with, or uses a judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim; 
the additional element(s) effects a transformation or reduction of a particular article to a different state or thing; and 
the additional element(s) applies or uses the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.  
Examples in which the judicial exception has not been integrated into a practical application include:
the additional element(s) merely recites the words ‘‘apply it’’ (or an equivalent) with the judicial exception, or merely includes instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea; 
the additional element(s) adds insignificant extra-solution activity to the judicial exception; and
the additional element does no more than generally link the use of a judicial exception to a particular technological environment or field of use.
See the 2019 Revised Patent Subject Matter Eligibility Guidance.
Claim(s) 1 and 12 recites, obtaining first related information of a road when a vehicle is travelling on the road, the first related information of the road indicating whether there is an intersection in front of the vehicle on the road; detecting second related information of the vehicle when there is the intersection in front of the vehicle on the road; executing or not executing a preliminary braking to the vehicle according to the second related information, wherein the second related information of the road comprises a brightness value and a visibility value of an environment in which the vehicle is located; and executing or not executing a braking to the vehicle according to the first related information after executing the preliminary braking; when the first related information indicates that the type of the road is the main road, the vehicle does not execute the braking; and, as drafted, is a process, device, and system that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer elements. The claims are practically able to be performed in the mind. For example, but for the non-transitory storage medium, processor, a detecting device, vehicle-mounted device, and storage device, “obtaining first related information of a road when a vehicle is travelling on the road, the first related information of the road indicating whether there is an intersection in front of the vehicle on the road; detecting second related information of the vehicle when there is the intersection in front of the vehicle on the road; executing or not executing a preliminary braking to the vehicle according to the second related information, wherein the second related information of the road comprises a brightness value and a visibility value of an environment in which the vehicle is located; and executing or not executing a braking  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim only recites additional elements – using the non-transitory storage medium, processor, a detecting device, vehicle-mounted device, and storage device. The computing is recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using generic computer components. The detecting by a detecting device is recited at a high level of generality and merely automates the detecting steps, therefore acting as a generic computer to perform the abstract idea.  The detecting device is claimed generically and is operating in its ordinary capacity and does not use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the exception.  Accordingly, the additional elements do not integrate the abstract idea into a practical application because the additional elements do not 
The claim(s) do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements, as discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using the non-transitory storage medium, processor, a detecting device, vehicle-mounted device, and storage device, amounts to no more than mere instructions to apply the exception using generic computer components. The detecting by a detecting device is recited at a high level of generality and merely automates the detecting steps, therefore acting as a generic computer to perform the abstract idea.  The detecting device is claimed generically and is operating in its ordinary capacity and does not use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the exception.  The additional limitation(s) is/are no more than mere instructions to apply the exception using a generic computer components.  Accordingly, the additional element(s) do not integrate the abstract idea into a practical application because the additional element(s) do not impose any meaningful limits on practicing the abstract idea. Mere instructions to apply an exception using generic computer components cannot provide an inventive concept. The claims are not patent eligible.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claim(s) 1-4, 6-12, 14-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 9, and 17 recite the limitations “executing or not executing a preliminary braking to the vehicle according to the second related information, and executing or not executing a braking to the vehicle according to the first related information after executing the preliminary braking”. However, it is unclear whether the limitation “executing or not executing a braking to the vehicle according to the first related information after executing the preliminary braking” could be performed in the condition of previous limitation “not executing a preliminary braking to the vehicle according to the second related information”. Claims 6 and 14 recite similar language regarding “after executing the preliminary braking”.
Claims 6, 14 recite the limitation “wherein the controlling the vehicle according to the first related information and the second related information further comprises”. There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2, 9-10, and 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20110082623 (“Lu”), and further in view of US 20190248381 (“Yu”).

As per claim(s) 1, 9, and 17, Lu discloses a traffic safety control method applied to a vehicle-mounted device, the method comprising: 
obtaining first related information of a road when a vehicle is travelling on the road, the first related information of the road indicating whether there is an intersection in front of the vehicle on the road (see at least abstract, [0018]-[0026]: an intersection entrance advisory module (IEAM) 30 that is in communication with the ECM and the vehicle environmental sensor system that may include a global positioning system such that in response to appropriate data from the vehicle environmental sensor system, the IEAM registers that the vehicle is approaching or in an intersection and then, through communication with the ECM and other components in the system as previously described, various other aspects of the system can be activated as appropriate to the data signals received by the IEAM; Intersection Entrance Advisor (LEA) module uses the info from GPS receiver and a GPS navigation system with digital map--e.g., from an advanced driver assist system (ADAS) system--to determine the entrance of a host vehicle to an intersection. It can also use the other available environmental sensors to refine the determination if the host vehicle is entering the vicinity of an intersection; time-to-intersection; intersection threat classification); 

executing or not executing a preliminary braking to the vehicle according to the second related information (see at least abstract, [0004], [0021]-[0023]: IBP uses the following info to determine if the pre-charge brake pressure request will honored and sent to the brake control ECU: 1) after the intersection entrance advisor initiates a warning signals sent to the driver, there is no driver response or intent change; 2) and the time-to-intersection is below a threshold such as 5 seconds, and 3) the vehicle speed is above the intersection speed limit, [0036]); and 
executing or not executing a braking to the vehicle according to the first related information after executing the preliminary braking (see at least abstract, [0004], [0026]: ISAbB brakes the vehicle to slow down the vehicle and provides differential braking to make the vehicle 
Lu does not explicitly disclose wherein the second related information of the road comprises a brightness value and a visibility value of an environment in which the vehicle is located.
However, Yu teaches wherein the second related information of the road comprises a brightness value and a visibility value of an environment in which the vehicle is located (see at least abstract, [0015], [0040]-[0045], claim 13, claim 19: selecting a warning level based on an environmental visibility, the environmental visibility is determined based on a brightness value in vicinity of the vehicle, and based on whether a wiper of the vehicle is being used).
It would have been obvious to a person of ordinary skill in the art before the effective filing date to provide the invention as disclosed by Lu by incorporating wherein the second related information of the road comprises a brightness value and a visibility value of an environment in which the vehicle is located as taught by Yu in order to provide a pedestrian and vehicle warning.

As per claim(s) 2, 10, and 18, Lu discloses wherein the obtaining of the first related information of the road comprises: 
obtaining a position coordinate of the vehicle (see at least abstract, [0018]: an intersection entrance advisory module (IEAM) 30 that is in communication with the ECM and the vehicle environmental sensor system that may include a global positioning system such that in response 
locating a position of the vehicle on a map according to the position coordinate of the vehicle (see at least abstract, [0019]-[0026]: Intersection Entrance Advisor (LEA) module uses the info from GPS receiver and a GPS navigation system with digital map--e.g., from an advanced driver assist system (ADAS) system--to determine the entrance of a host vehicle to an intersection. It can also use the other available environmental sensors to refine the determination if the host vehicle is entering the vicinity of an intersection); and 
obtaining the first related information of the road from the map (see at least abstract, [0018]-[0026]: an intersection entrance advisory module (IEAM) 30 that is in communication with the ECM and the vehicle environmental sensor system that may include a global positioning system such that in response to appropriate data from the vehicle environmental sensor system, the IEAM registers that the vehicle is approaching or in an intersection and then, through communication with the ECM and other components in the system as previously described, various other aspects of the system can be activated as appropriate to the data signals received by the IEAM; Intersection Entrance Advisor (LEA) module uses the info from GPS receiver and a GPS navigation system with digital map--e.g., from an advanced driver assist system (ADAS) .

Claims 3, 11, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lu in view of Yu in view of US 20200074863 (“Jung”).

As per claim(s) 3, 11, and 19, Lu discloses wherein the obtaining of the first related information of the road comprises: 
capturing an image of a scene in front of the vehicle on the road using the detecting device (see at least abstract, [0014]: radar system 14 might be replaced by a CMOS or CCD camera system, [0015]: radar system is used together with the vehicle environment sensor system 16, which might include CMOS and CCD camera, lidar, and the other radar systems such as short range radars, long range radars, far infrared sensors, etc., also in electronic communication with the ECM, to determine whether a host vehicle is entering into an intersection improperly, and further whether there is/are (an) other target vehicle(s) which might enter into the future path of the host vehicle within a very short period of time around that intersection, [0039]).
Lu does not explicitly disclose obtaining the first related information of the road by identifying whether there is the intersection in front of the vehicle from the captured image.
However, Jung teaches
wherein the obtaining of the first related information of the road comprises: 
obtaining the first related information of the road by identifying whether there is the intersection in front of the vehicle from the captured image (see at least abstract, [0032]-[0037]: 
It would have been obvious to one of ordinary skill in the art before the effective filing date to provide the invention as disclosed by Lu by incorporating wherein the obtaining of the first related information of the road comprises: obtaining the first related information of the road by identifying whether there is the intersection in front of the vehicle from the captured image as taught by Jung in order to aid in avoiding a collision when a vehicle is being driven through a roundabout.


Claims 4 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lu in view of Yu, further in view of US 10525975 (“Krabot”).

As per claim(s) 4 and 12, Lu discloses wherein the first related information of the road further comprises a type of the road, and whether the intersection is an accident-prone intersection (see at least abstract, [0019]: host vehicle equipped GPS and GPS navigation system will likely provide various characterizations of an intersection such as 1) whether the intersection is a black spot where many accidents might have happened previously, 2) whether the 
Lu does not explicitly disclose wherein the type of road comprising a main road and a branch road; when the first related information indicates that the type of the road on which the vehicle is currently located is the branch road, the vehicle executing the braking; when the first related information indicated that the type of the road is the main road, the vehicle not executing the braking.
However, Krabot teaches wherein the type of road comprising a main road and a branch road (see at least abstract, claim 1: detect an environment; detecting, via the device, a lane change; detecting, via the device, an exit ramp); 
when the first related information indicates that the type of the road on which the vehicle is currently located is the branch road, the vehicle executing the braking (see at least abstract, claim 1: detecting, via the device, an exit ramp within a predicted travel path of the vehicle using the sensor system; and limiting, via the device, the speed that is settable by the cruise control unit to a value below the specified speed); 
when the first related information indicated that the type of the road is the main road, the vehicle not executing the braking (see at least abstract, column 2 lines 22-26: exit ramp is detected in a predicted travel path of the vehicle using the sensor system and the speed that is settable by the cruise control unit is limited to a value below the specified speed, claim 1: for traveling from an entrance ramp onto a main roadway, which links to the exit ramp, the main 
It would have been obvious to a person of ordinary skill in the art before the effective filing date to provide the invention as disclosed by Lu by incorporating wherein the type of road comprising a main road and a branch road; when the first related information indicates that the type of the road on which the vehicle is currently located is the branch road, the vehicle executing the braking; when the first related information indicated that the type of the road is the main road, the vehicle not executing the braking as taught by Krabot in order to prevent disturbance in traffic flow.

Claims 6-7 and 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lu in view of Yu in view of Jung in view of US 20100094509 (“Luke”) and further in view of US 20210239799 (“Friend”).

As per claim(s) 6 and 14, Lu discloses executing the preliminary braking referring to increasing a hydraulic pressure of brake fluid (see at least abstract, [0021]-[0026]: a small amount of brake pressure will pre-charge the brake hydraulic system, [0030]: activating a brake control system to pre-charge the brake hydraulics with a nuisance caliper pressures while in the intersection); executing the braking referring to depressing a brake pedal of the vehicle after executing the preliminary braking (see at least abstract, [0004]: activating intersection steering assist by controllable braking system, determining whether the drive is initiating driver brake so as to provide intersection braking assist when the driver braking is deemed as insufficient, and activating intersection accident mitigation automatic braking system, [0021]-[0030]). 

However, Jung teaches wherein the controlling the vehicle according to the first related information and the second related information further comprises: 
detecting whether there is an object at the intersection using the detecting device after executing braking to the vehicle and a current speed value of the vehicle is greater than zero (see at least abstract, [0013], [0040]: the controller 140 may be configured to reduce the speed of the host vehicle 210 to a predetermined level or less, and the sensor unit 130 may be configured to sense at least one target vehicle 220, which is traveling through the roundabout 230 within a predetermined forward range FR of the host vehicle 210, through at least one of the sensors 132, 134 and 136, [0061], [0068]-[0069]: When the target vehicle 510 enters the roundabout 230 within the forward range of the host vehicle 210 while the controller 140 performs deceleration or braking control of the host vehicle 210 due to the high possibility of collision, the controller 140 may be configured to adjust the speed of the host vehicle 210 so that the host vehicle 210 follows the target vehicle 510 while maintaining a predetermined distance from the target vehicle 510); and 
controlling a speed of the vehicle according to a detection result of the detecting device when the vehicle passes through the intersection (see at least abstract, [0013], [0040]: the controller 140 may be configured to reduce the speed of the host vehicle 210 to a predetermined 
It would have been obvious to one of ordinary skill in the art before the effective filing date to provide the invention as disclosed by Lu by incorporating wherein the controlling the vehicle according to the first related information and the second related information further comprises: detecting whether there is an object at the intersection using the detecting device after executing braking to the vehicle and a current speed value of the vehicle is greater than zero; and controlling a speed of the vehicle according to a detection result of the detecting device when the vehicle passes through the intersection as taught by Jung in order to aid in avoiding a collision when a vehicle is being driven through a roundabout.
Lu does not explicitly disclose executing the preliminary braking referring to increasing a hydraulic pressure of brake fluid and reducing a braking distance according to the brightness value and the visibility value; and executing the braking referring to depressing a brake pedal of the vehicle after executing the preliminary braking. 
However, Yu teaches the brightness value and the visibility value (see at least abstract, [0015], [0040]-[0045], claim 13, claim 19: selecting a warning level based on an environmental 
It would have been obvious to a person of ordinary skill in the art before the effective filing date to provide the invention as disclosed by Lu by incorporating the brightness value and the visibility value as taught by Yu in order to provide a pedestrian and vehicle warning.
However, Luke teaches reducing a braking distance (see at least abstract, [0043]: a warning is also issued to the driver after an analysis of the dynamic surroundings, or an intervention is made directly in the driving behaviour of the vehicle, as is also the case when the stopping distance is reduced through pre-filling, pre-braking and an expanded braking assistant, [0045]-[0046], Applicant’s specification [0054]: if the preliminary braking is executed to the vehicle 100, the vehicle 100 can obtain better braking capability and reduce a required braking distance if the driver of the vehicle 100 depresses a brake pedal of the vehicle 100).
It would have been obvious to one of ordinary skill in the art to provide the invention as disclosed by Lu by incorporating reducing a braking distance through pre-filling as taught by Luke in order to in order to improve safety in road traffic.
However, Friend teaches reducing a braking distance according to the brightness value and the visibility value (see at least abstract, [0049]: operating variables can include speed of the machine 10, weight of the machine 10, road conditions, weather and visibility conditions, and the performance and condition of the machine 10; rainy, snowy, or foggy day can reduce the visibility performance of a LIDAR system 32 and may reduce the allowable operating speed of the vehicle and reduce the stopping distance in comparison to a clear day. A heavier total weight/payload weight can lead to a longer stopping distance than a total weight that is lighter. 
It would have been obvious to one of ordinary skill in the art to provide the invention as disclosed by Lu by incorporating reducing a braking distance according to the brightness value and the visibility value as taught by Friend in order to ensure safety. 

As per claim(s) 7 and 15, Lu does not explicitly disclose wherein the controlling the speed of the vehicle according to the detection result of the detecting device comprises: detecting a distance (S) between the vehicle and an object using the detecting device when the detection result of the detecting device indicates that there is the object at the intersection; determining whether or not the vehicle will collide with the object according to the distance (S) and the current speed value (V) of the vehicle; controlling the vehicle to pass through the intersection at the current speed (V), when the vehicle will not collide with the object or when the detection result of the detecting device indicates that there is no object at the intersection; controlling the vehicle to decelerate before passing through the intersection when the vehicle will collide with the object.
Jung teaches wherein the controlling the speed of the vehicle according to the detection result of the detecting device comprises: 
detecting a distance (S) between the vehicle and an object using the detecting device when the detection result of the detecting device indicates that there is the object at the intersection; determining whether or not the vehicle will collide with the object according to the distance (S) and the current speed value (V) of the vehicle (see at least abstract, [0013], [0038], [0040], [0048]: the traveling speed V.sub.A may be obtained using a speed sensor (not shown) 
controlling the vehicle to pass through the intersection at the current speed (V), when the vehicle will not collide with the object or when the detection result of the detecting device indicates that there is no object at the intersection (see at least abstract, [0013], [0038], [0040], [0048]: the traveling speed V.sub.A may be obtained using a speed sensor (not shown) installed within the host vehicle 210, [0061]: when the controller 140 prohibits the host vehicle 210 from entering the roundabout 230, the controller 140 may be configured to determine deceleration or stoppage of the host vehicle 210 by comparing the minimum value |TG.sub.AB| and a predetermined second reference value T.sub.th-2, which is different from the first reference value T.sub.th_1, with each other, [0068]-[0069]); and 
controlling the vehicle to decelerate before passing through the intersection when the vehicle will collide with the object (see at least abstract, [0013], [0038], [0040], [0048]: the traveling speed V.sub.A may be obtained using a speed sensor (not shown) installed within the host vehicle 210, [0061]: when the controller 140 prohibits the host vehicle 210 from entering the roundabout 230, the controller 140 may be configured to determine deceleration or stoppage of the host vehicle 210 by comparing the minimum value |TG.sub.AB| and a predetermined second reference value T.sub.th-2, which is different from the first reference value T.sub.th_1, with each other, [0068]-[0069]).
.

Claims 8 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lu in view of Yu, and further in view of KR 20170067343A (“Lee”).

As per claim(s) 8 and 16, Lu does not explicitly disclose increasing a detecting range of the detecting device when the first related information indicates that there is the intersection in front of the vehicle on the road. 
However, Lee teaches increasing a detecting range of the detecting device when the first related information indicates that there is the intersection in front of the vehicle on the road (see at least abstract: preceding vehicle (front target) disappears at an intersection and a curved line is detected, so that the preceding vehicle trekked on the side lobe is generated and at the same time, 
It would have been obvious to a person of ordinary skill in the art before the effective filing date to provide the invention as disclosed by Lu by incorporating increasing a detecting range of the detecting device when the first related information indicates that there is the intersection in front of the vehicle on the road as taught by Lee in order to safely maintain distance between vehicles.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANGELINA M SHUDY whose telephone number is (571)272-6757. The examiner can normally be reached M - F 10am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fadey Jabr can be reached on 571-272-1516. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Angelina Shudy
Primary Examiner
Art Unit 3668



/Angelina Shudy/Primary Examiner, Art Unit 3668